Case 1:20-cv-00042-JAW Document 40 Filed 03/25/21 Page 1 of 4                    PageID #: 254




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

AMY M. BAILEY                                )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      No. 1:20-cv-00042-JAW
                                             )
LOUIS DEJOY,                                 )
Postmaster General of                        )
The United States Postal Service             )
                                             )
               Defendant.                    )

            ORDER AFFIRMING THE RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE

       On February 6, 2020, Amy M. Bailey filed a pro se complaint asserting claims

under the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq., and the

Rehabilitation Act, 29 U.S.C. § 701 et seq., against Louis DeJoy, Postmaster General

of the United States, 1 arising from her tenure as an employee of the United States

Postal Service (USPS). Compl. (ECF No. 1). On December 18, 2020, the Postmaster

General moved to dismiss Ms. Bailey’s ADA claim for lack of subject matter

jurisdiction, arguing that under 42 U.S.C. § 12111(5)(B) the United States is exempt

from the ADA. Def.’s Partial Mot. to Dismiss at 2 (ECF No. 29) (Def.’s Mot.). The

Postmaster General did not move to dismiss Ms. Bailey’s Rehabilitation Act claim.

Id.



1       Ms. Bailey’s Complaint named then-Postmaster General Megan J. Brennan as the Defendant.
Compl. at 1. However, on September 10, 2020, Ms. Bailey moved to amend her Complaint to substitute
as the Defendant Louis DeJoy, who became Postmaster General in June of 2020. Mot. to Extend Time
to Provide Correct Address of Defendant and to Amend Compl. (ECF No. 17). That same day, the
Magistrate Judge granted Ms. Bailey’s motion. Order (ECF No. 19); see FED. R. CIV. P. 25(d). The
Court refers to the Defendant as Postmaster General DeJoy.
Case 1:20-cv-00042-JAW Document 40 Filed 03/25/21 Page 2 of 4           PageID #: 255




      On January 8, 2021, Ms. Bailey responded in opposition to the Postmaster

General’s motion to dismiss, averred she had only “a rudimentary understanding of

the federal procedures,” and sought to “correct the errors that may have occurred in

filing the Civil Cover Sheet.” Pl.’s Resp. to Def.’s Partial Mot. to Dismiss at 1 (ECF

No. 32) (Pl.’s Opp’n). To that end, she filed an amended civil cover sheet and an

attachment citing the legal provisions on which her various claims rely. Civil Cover

Sheet (ECF No. 33); id., Attach. 1, Attach. To Civil Cover Sheet to correct Procedure

12(b)(1) (Cover Sheet Attach.) In these filings, Ms. Bailey purported to clarify that

her claims arise under: (1) the Rehabilitation Act; (2) the ADA; (3) Title VII; (4) the

Service Contract Act (SCA); (5) the whistleblower protection provisions of the Fair

Labor Standards Act (FLSA); (6) the Federal Tort Claims Act (FTCA); (7) the Privacy

Act of 1974; (8) The Javits-Wagner-O’Day Act; (9) the Architectural Barriers Act

(ABA); (10) the Contract Disputes Act; (11) the Notification and Federal Employee

Antidiscrimination and Retaliation Act (“No Fear Act”); and (12) the Fourteenth

Amendment to the United States Constitution. Cover Sheet Attach.; Pl.’s Opp’n ¶¶ 3-

58.

      On January 21, 2021, the Postmaster General replied. Def.’s Reply in Supp. of

Def.’s Partial Mot. to Dismiss (ECF No. 36) (Def.’s Reply). First, the Postmaster

General argued that Ms. Bailey’s response failed to address the lack of subject matter

jurisdiction over an ADA claim against the United States. Id. at 1. Second, the

Postmaster General submitted that the Court should “reject all of [Ms. Bailey]’s




                                          2
Case 1:20-cv-00042-JAW Document 40 Filed 03/25/21 Page 3 of 4            PageID #: 256




newly added causes of action for lack of subject matter [jurisdiction] pursuant to

Rule 12(b)(1) and/or failure to state a claim pursuant to Rule 12(b)(6).” Id. at 7.

      On February 26, 2021 the Magistrate Judge issued a recommended decision on

the Postmaster General’s motion to dismiss. Recommended Decision on Def.’s Mot. to

Dismiss (ECF No. 37) (Recommended Decision). The Magistrate Judge recommended

that the Court grant the Postmaster General’s motion to dismiss as to Ms. Bailey’s

claims under the ADA, SCA, ABA, No Fear Act, FLSA, Title VII, FTCA, Javits-

Wagner-O’Day Act, Contract Disputes Act, and the Fourteenth Amendment. Id. at 9-

19.   However, the Magistrate Judge recommended that the Court deny the

Postmaster General’s motion to dismiss as to Ms. Bailey’s claim under the Privacy

Act of 1974. Id. at 16-17. Neither the Postmaster General nor Ms. Bailey objected to

the Recommended Decision.

      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; the Court has made a de novo

determination of all matters adjudicated by the Magistrate Judge’s Recommended

Decision; and the Court concurs with the recommendations of the United States

Magistrate Judge in full, for the reasons set forth in his Recommended Decision.

      1.     The Court AFFIRMS the Recommended Decision of the Magistrate
             Judge (ECF No. 37).

      2.     The Court GRANTS in part and DENIES in part the Postmaster
             General’s Partial Motion to Dismiss (ECF No. 29). The Court DENIES
             the motion insofar as it requests dismissal of Ms. Bailey’s claims under
             the Privacy Act of 1974. The Court GRANTS the motion insofar as it
             requests dismissal of Ms. Bailey’s claims under the Americans with
             Disabilities Act or the various federal statutes Ms. Bailey references in
             her Response to the Defendant’s Partial Motion to Dismiss (ECF No. 32).

                                           3
Case 1:20-cv-00042-JAW Document 40 Filed 03/25/21 Page 4 of 4      PageID #: 257




            Because the Postmaster General did not move to dismiss Ms. Bailey’s
            claim under the Rehabilitation Act, that claim remains pending.

      3.    The Court DISMISSES all Counts of Amy Bailey’s Complaint (ECF
            No. 1), as amended by her Motion to Extend Time to Provide Correct
            Address of Defendant and to Amend Complaint (ECF No. 17) and her
            Response to the Defendant’s Partial Motion to Dismiss (ECF No. 32),
            except to the extent she has asserted claims under the Rehabilitation
            Act and the Privacy Act of 1974.

      SO ORDERED.

                                     /s/ John A. Woodcock, Jr.
                                     JOHN A. WOODCOCK, JR.
                                     UNITED STATES DISTRICT JUDGE

Dated this 25th day of March, 2021




                                       4
